Title: To Thomas Jefferson from William Macarty, 7 August 1786
From: Macarty, William
To: Jefferson, Thomas



Sir
L’orient 7th. Augst. 1786

I have just finish’d the delivery of 750 Hhds. Tobacco to the Farmers General, in consequence of the Decission of the Committé. But to my great surprise, their Director here pretends to pay only 34.₶ 10s for the first quality of Virginia Tobacco 34.₶2s. for the second quality and 33.₶10s. for the 3d. quality, those prices being far less, than Mr. Morris’s contract, and less than we expected from the spirit of the Decission. I have therefore refused to recieve payment at those prices altho I am in great want of the money.
At this rate we shall lead our friends again into an error, which may be fatal to some and injure the commercial connections between the two countries.
I have thought it my duty to lay before your Excellency a Sketch of the Reception and manner the Director proposes paying, and take the Liberty to request your influence to have the matter ascertain’d for the Security of our Tobacco Trade.
I cannot help observing to your Excellency that the Director here has offer’d, and continues to offer, even a much less price and other Conditions to some persons who have small quantitys. This appears contradictory to the Intentions of Government. Every Individual having, undoubtedly, a right to the same favour. I have the Honor to be with the greatest Respect Your Excellencys Most Humble and obedt. Servant,

Wm. Macarty


Note of Tobacco Delivered to the Farmers General


[Wei]ght tobo. 36₶10.



367
Hhds. first quality of Virginia W.F.
343146℔.
Net @
34.₶ 10


148
do. Second do.
133326

    34.   2


106
do.3ddo.
 91723

    33.  10


91
do. first quality Maryland
 77441

    32.  10


38
do. second do.
 31237

32.


750
Hhds. weighing
676873℔.




